a8 miner lea ot

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENN SYLVANIA

MICHAEL BENNETT, :
Plaintiff, | NO. 3:18-CV-0517
v | GUDGE CAPUTO)
PRIMECARE MEDICAL, INC., et al., |
(MAGISTRATE JUDGE CARLSON)
Defendants.

2y t ORDER |
NOW, this “~7 day of October, 2019, upon consideration of the Report and
Recommendation (Doc. 59) of Magistrate Judge Martin C. Carlson for plain error or
manifest injustice, IT IS HEREBY ORDERED that:
(1) The Report and Recommendation (Doc. 59) is ADOPTED.
(2) The Motion for Summary Judgment (Doc. 43) filed by PrimeCare
Medical, Inc. is GRANTED.
(3) The Motion for Summary Judgment (Doc. 46) filed by Aramark
Correctional Services, LLC is GRANTED.
(4) Judgment is ENTERED in favor of Defendants and against Plaintiff.
(5) The Clerk of Court is directed to mark the case as CLOSED.

(eke ¢ ato

United States District Judge

 

 

 

 

"Nora pearent mae mStar TINA soem sess
